Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/8/2021 has been entered.

Status of the application
3.	Claims 1-17, 21, 22 are pending in this application.
Claims 1-17, 21, 22 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter 

5.    The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.    Claims 1-4, 6-10,12-15,17, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suasin et al. US 2007/0042096 in view of NPL BEN-Shalom et al. (in J Food Sci 51(2): pages 421-423, 1986) and further in view of Ifuku et al. USPN 4294861.
7.    	Claim 1 recites the following four steps:
A method of isolating whole juice sacs from at least a portion of a whole citrus fruit, said method comprising:
(a) Introducing a first enzyme into the at least a portion of the whole citrus fruit to cause the at least a portion of the whole citrus fruit to partially degrade to produce partially degraded citrus;

Citrus;
(c ) applying a second enzyme to the first degraded citrus to cause the first degraded citrus to further degrade to form a second degraded citrus; and that at least in part has degraded the segment membranes to cause the whole juice sacs including respective sac members to be separated therefrom; and
(d) Isolating the whole juice sacs from the second degraded citrus and from one another.

8.    Regarding claims 1 (a) and claim 7, Suasin et al. discloses that the clean outer peel of the clean fruit is perforated (i.e. punctured) to create plurality of holes in the
fruit (Abstract, [0009]).

9.    Regarding step 1 (a) and (b), Suasin et al. discloses the fruit is subjected to a skin preparation, by at least partially removing the outer peel to enhance access to the albedo at multiple locations to the fruit so that the access of the enzyme is provided inside the fruit ([0029], 0038]). Therefore, it reads on the step of removing peel from the partially degraded citrus (Abstract, [0009]) to expose a first degraded citrus as claimed in claim 1.
Suasin et al. discloses the application of a vacuum to introduce enzyme solution to the perforated fruit (Abstract, [0009], [0010]) in order to introduce enzyme further into the fruit albedo to weaken albedo between citrus peel and the citrus fruit section which it surrounds (Abstract, [0001],[0010], [0011], [0012], [0029]) segment of the fruit. 
Suasin et al. also discloses that this enzymatically treated fruit removes peel and albedo (at least in [0047], [0049], which makes partially degraded fruit. Suasin et al. also discloses that the fruit is then separated into individual segments for further processing ([0012], 0051], [0052]) and, if desired, the membrane surrounding the fruit segments may be removed ([0051]).
Regarding claims 1 (c) , (d) and claim 22,  Suasin et al. discloses ‘may be’ removed ([0051]) but does not disclose the further step to remove membrane surrounding the fruit segments for further processing as claimed in claim 1 (c), (d), which is application of a second enzyme to the first degraded citrus to degrade at least in part the “segment membranes to cause the whole juice sacs including respective sac members to be separated therefrom.
Suasin et al. discloses the steps of removing peel from the partially degraded citrus (Abstract, [0009]) to expose a first degraded citrus” following steps as disclosed in fig 2 (Fig 1) and then enzyme is deactivated ([0050]) followed by “peeled citrus” fruit is separated into segments and, if desired, the membrane surrounding the fruit segments may be removed ([0051]). Therefore, segments of the first degraded peeled citrus are separated as disclosed by Suasin et al. ([0051]) to meet claim 22 and it is prior to applying second enzyme as claimed in claim 22. However, claim 22 is unclear and it has 112 second paragraph issue as discussed above.

NPL Ben -Shalom et al. also discloses that pectolytic (i.e. pectinase enzyme mediated) degradation of grapefruit segment membranes can be digested by using the disclosed method of selecting enzyme, needed for each specific enzyme for specific segment membrane ( at least in page 423 second paragraph, Tables 1, 2). It is to be noted that Suashin et al. after enzyme deactivation, and separated into segments ([0051], [0052]). Therefore, further pectolytic (i.e. pectinase enzyme mediated) degradation of grapefruit segment membranes by pectinase is considered as second enzyme treatment  which contains pectinase enzyme treatment and treatment conditions are disclosed by  NPL Ben -Shalom et al. (at least in Tables 1,2, pages 422, 423 second paragraph).
Therefore, one of ordinary skill in the art can use the teaching of NPL Ben -Shalom et al. (at least in page 423 second paragraph) to modify Suashin et al. ([0051], e.g. after enzyme deactivation, separated into segments) to further process the separated segments (to degrade residual segment membranes using pectinase (second enzyme) to cause the whole juice sacs including respective sac members to be separated therefrom as claimed in claim 1. 

Therefore the step to degrade further residual segment membranes to cause whole juice sacs to be separated is considered optimizable with respect to the amount of enzyme, and time of treatment.  
Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of enzyme pectinase in Suasin et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. whole juice sacs (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Suasin et al. in view of NPL Ben -Shalom et al.  are silent about “isolating the whole juice sacs from the second degraded citrus and from one another” as claimed in claim 1 and also claim limitation of claims 3, 4, and 6. 
Ifuku et al. discloses the method of separating and forcing pulp in the form of separate sacs away from the segmental membranes of the fruit pieces (in Abstract). Ifuku et al. also discloses that the sacs are separated from the pulp segmental 
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to modify further Suasin et al. in view of secondary prior arts by including the teaching of Ifuku et al. to apply pressure fluid through nozzle or orifice, by which the juice sacs are separated from the pulp segmental membrane by administering airforce through air jets (col 5 lines 10-15).

10.    Regarding claim 2, it is understood from the disclosure by Suasin et al. in view of NPL Ben-Shalom et al. that both the enzymes are pectinase enzyme to meet claim 2.

11.    Regarding claim 8, Suasin et al. also discloses the application of a vacuum to introduce enzyme solution to the perforated fruit (Abstract, [0010]) in order to introduce enzyme into the fruit to meet claim 8.

12.    Regarding claim 9, Suasin et al. discloses that the outer peel of the clean fruit is perforated (i.e. punctured) to create plurality of holes in the fruit to facilitate the release of grapefruit oil (Abstract, [0009], [0062]). Therefore, one of ordinary skill in the art can collect the released oil for further use. 

13.    Regarding claim 10, Suasin et al. discloses that the clean outer peel of the clean fruit is perforated (i.e. punctured) to create plurality of holes in the fruit 

14.    Regarding claim 12, Suasin et al. discloses that the perforation step creates plurality of holes ([0009]) extending into the albedo ([0009], Fig 1).

15.    Regarding claim 13, Suasin et al. also discloses that the perforated assembly is used to perforate the fruit and it has helical configuration to rotate in different axis e.g. first axis, second axis and third axis e.g. third axis to rotation is substantially perpendicular to the axis of the screw conveyor 40 ([0036]) which provides access to the inside albedo ([0029], fig 1). Suasin et al. also discloses that the perforation is performed mechanically by rotating the screw conveyor 40 in order to mechanically advance fruit from the inlet opening at the second end ([0032]) which reads on “coring”, and, therefore, it reads on coring and is "automatic coring" (machine coring) to meet claim 13.

16.    Regarding claim 14, Suasin et al. discloses the fruit includes grapefruit also (col 2 lines 64-67).


NPL Ben -Shalom et al. is used as secondary prior art who discloses the conditions to degrade segment membranes using pectinases (at least in page 422, Tables 1, 2 under optimal pH condition). Therefore, further degradation of segment membranes to cause the whole juice sacs including respective sac members to be separated therefrom as claimed in claim 15 is made by using second enzyme and disclosed by NPL Ben -Shalom et al.
NPL Ben -Shalom et al. also discloses that pectolytic (i.e. pectinase enzyme mediated) degradation of grapefruit segment membranes can be digested by using the disclosed method of selecting enzyme, needed for each specific enzyme for specific membrane ( at least in page 423 second paragraph). Therefore, one of ordinary skill in the art can use the teaching of NPL Ben -Shalom et al. (at least in page 423 second paragraph) to modify Suasin et al. ([0051]) to further process to degrade residual segment membranes using pectinase (second enzyme) to cause the whole juice sacs including respective sac members to be separated therefrom as claimed in claim 15.
Ifuku et al. discloses the method of separating and forcing pulp in the form of separate sacs away from the segmental membranes of the fruit pieces (in Abstract). Ifuku et al. also discloses that the sacs are separated from the pulp segmental membrane by administering airforce through air jets (col 5 lines 10-15).
It is understood that Suasin et al. in view of NPL Ben-Shalom et al. and Ifuku et al. read on claim limitation of claim 15.

18.    Regarding amended claim 17, Suasin et al. discloses that the fruit segments can be packaged for retail sale ([0052]).

19.    Regarding claims 15 and 17, claims 15, 17 also to be considered as Product-by-process claims.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture 

20.    Regarding claim 21, as discussed above for claim 1 (c ), it is known that the segment membranes are attached to pectin fiber and therefore, the degradation of grapefruit segment membrane by pectinase enzyme as disclosed by NPL Ben -Shalom et al. also discloses that pectolytic (i.e. pectinase enzyme mediated) degradation of grapefruit segment membranes can be digested by using the disclosed method of selecting enzyme, needed for each specific enzyme for specific membrane ( at least in page 423 second paragraph).

21.    Claim 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suasin et al. US 2007/0042096 in view of NPL BEN-Shalom et al. (in J Food Sci 51(2): pages 421-423, 1986) and further in view of Ifuku et al. USPN 4294861 as applied to claim 3 and further in view of Sekiguchi et al. USPN 4139651. 


Sekiguchi et al. discloses the steps of heating pulp-segment membrane of peeled citrus fruits and heating can be performed by using hot water, steam or steam atmosphere, having 70 degree C or higher (in claims 1-6) and heating condition enhances the removal rate (col 2 Table 1). Even if Sekiguchi et al. is silent about spraying water, however, it is to be noted that the steam atmosphere provides spraying mist water and it is also within the skill of a skilled artisan to include the teaching of steam/hot water of Sekiguchi et al. into the Suasin et al. et al. and NPL Ben-Shalom  et al. and Ifuku et al. who disclose that the ‘juice segments can be separated from segments membranes’ (col 1 lines 55-57) and can be performed by ‘spraying hot water’ in order to have the benefit of enhanced removal rate of membranes from pulp-segments (Sekiguchi et al. , col 2 Table 1). Therefore, it reads on claim limitation of “ wherein administering force includes spraying the second degrade citrus with the air or water at a temperature being between 70 degree C and about 90 degree C” as claimed in claim 5.
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to further modify Suasin et al. in view of  NPL BEN-Shalom et al. and Ifuku et al. to include the teaching of Sekiguchi et al. to ‘spray hot water’ in order to have the benefit of enhanced removal rate of membranes from pulp-segments (Sekiguchi et al., col 2 Table 1).

23.    Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suasin et al. US 2007/0042096 in view of NPL BEN-Shalom et al. (in J Food Sci 51(2): pages 421-423, 1986) and further in view of Ifuku et al. USPN 4294861 as applied to claim 1 and further in view of Grewal et al. US 2004/ 0043126.

24.    Regarding claim 11, Suasin et al. in view of NPL BEN-Shalom et al. and Ifuku et are silent about “automatic scoring the peel”.
Grewal et al. discloses the scoring the peel portion ([0017]) automatically using machine ([0094], [0102], [0113]). The motivation is the automatic method is convenient which provides plurality of intersecting scores with the desired large number of intersecting cuts in order to allow high level of penetration of the aqueous solution with the enzyme into the citrus fruit ([0120]).
One of ordinary skill in the art would have been motivated before the effective filling date of the claimed invention to further modify Suasin et al. to include the teaching of Grewal et al. to use an automatic method of “ scoring the peel from whole citrus fruit” at the step of after removing the peel from citrus fruit and the automatic method is fast and it is convenient which provides plurality of intersecting scores with the desired large number of intersecting cuts in order to allow high level of penetration of the aqueous solution with the enzyme into the citrus fruit ([0120] of Grewal et al.). 


25.    Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suasin et al. US 2007/0042096 in view of NPL BEN-Shalom et al. (in J Food Sci 51(2): pages 421-423, 1986) and further in view of Ifuku et al. USPN 4294861 as applied to claim 15 and further in view of Nonaka et al. US2011/0281006.

26.    Regarding claim 16, modified Suasin et al. in view of NPL Ben-Shalom et al. and Ifuku et al. are silent about beverage comprising juice sacs.
Nonaka et al. discloses that the beverages can be made using fruit sacs ([0053]) in order to introduce fruit as nutritional ingredient and also as fruit flavor enhancing agent in the beverage composition ([0053],[0054]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further modify Suasin et al. to include the teaching of Nonaka et al. to make beverages using fruit sacs ([0053]) in order to introduce fruit as nutritional ingredient and also as fruit flavor enhancing agent in the beverage composition ([0053], [0054]).
It is also to be noted that amended claim 16 is also to be considered as Product-by-process claim as discussed above for claim 15.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Suasin et al. in view of secondary prior arts meet the requirements of the claimed composition, Suasin et al. in view of secondary prior arts clearly meet the requirements of present claim 16.


Response to arguments
27.	Applicants arguments and amendments overcome the rejections of record. A new ground of rejection is made using two sets of combinations of prior arts in this office action.


Conclusion
38.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792